The fair construction of the term "profits," in the notes in question, is, that the sum which the promisor agrees to pay is to be taken as the amount of profits which he has received on some past transaction, and is to pay to the payee of the note or his order. That being so, the admission of parol testimony, to disclose the agreement sought to be proved, could not be allowed without giving by parol testimony a meaning to the writing different from what is apparent on its face, which is inadmissible. There would be, then, nothing for a purchaser of the note to inquire about. By its fair construction, it imports a note absolutely payable, and not payable on a contingency, and was therefore a good negotiable note.
The referee also finds, as matter of fact, that there was nothing in the term "profits" having a suspicious appearance, or calculated to put the purchaser upon inquiry. This is clearly matter of fact and not matter of law; and the fact having been passed upon and found by the referee, there is nothing left for the court to consider.
The note, therefore, being on its face a good negotiable note, and there being in fact nothing about it to put the purchaser on inquiry, *Page 25 
and having been purchased in good faith before it became due, the plaintiff is entitled to hold it free from any equities which might exist between the original parties to the note.